Title: July [1766]
From: Washington, George
To: 




3. Cut my early Wheat behind Garden.
 


7. Began to cut Wheat in the Neck with the hands there.
 


8. Set into it with my whole force & two Cradlers hired. My Hay at D. Run finishd yesterday.


   
   The two hired cradlers were James and Daniel Starke, who worked about 2½ weeks for 5s. per day each. GW also hired another helper, Amoriah Bonham, for a total of 23 days, which apparently was the duration of the harvesting. Bonham was also paid 5s. per day (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 232, 234).



 


9. My Schooner arrivd at Colchester.
 


12. Finished cuttg. binding & shocking Wheat in the Neck—152 Bushels sowing.


   
   GW has added the following additional entries out of order in the diary. In the manuscript he placed them between 21 and 22 July.



   
   “5. Pull’d my flax at home.



   
   7. Pulld two patches at Doeg Run.



   
   8. Put part of what I pulld at Home in Water.



   
   12. Took it out, & spread it on the Green.”



 


14. Began Harvest at Muddy hole.
 


15. Finished it—in Shocks 75 Bushels sowing.
 


16. Began and finishd at the Mill, in shocks 52 bushels Sowing.
 


17. Began Harvest at Doeg Run. My Schooner also came up with 10,031 feet of Plank from Occoquan Saw Mills.

	
   
   Among the group of mills established on Occoquan Creek were two sawmills, which at this time were being operated by John Semple (see main entry for 23 Jan. 1770).



 


21. Securd all my Harvest in shocks at D[ogue] R[un].
 



22. Put into the House.
 


23. Sowed Turneps in the flax patch at Home. Also sowed Do. at Muddy hole and ditto at Morris’s.
 


24. Pulld a small patch of Flax at Doeg Run.
 


25. Began to Sow Turneps in Drills behind Quarter.
 


26. Sowed Do. in Do.—Do.
 


27. Sowed a few Do. Do.—Do. Hard Rain 28 & 9.
 


30. Sowed Do. in Neck.
 


31. Finishd Sowing behind Quartr. in Drills.
